Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites that the at least one additional chamber holds the additional quantity of the compressible fluid at a third pressure against the inlet valve in the closed position and the at least one of the first outlet valve in the closed position and the second additional outlet valve in the closed position, wherein the third pressure is greater than the second pressure. However, Applicant’s specification does not show how this additional quantity of compressible fluid at a third pressure is capable of being greater than the second pressure. Examiner notes that Applicant’s claimed invention does not use an active pumping mechanism other than the valves. Rather the same mechanism of using closed valves at 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pump system in which the claimed chamber holds the fluid at the claimed second pressure that is greater than the claimed first pressure (e.g., claim 1), does not reasonably provide enablement for the claimed additional chamber which holds the additional fluid at the claimed third pressure which is greater than the claimed second pressure (i.e., claim 4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – the invention is directed toward a pump system comprising inlet valve and outlet(s) in communication with a chamber.
The predictability or lack thereof of in the art – it is not predictable that the same mechanism of using closed valves at the inlet and outlet to create the claimed second pressure and the claimed third pressure would result in the third pressure being greater than the second pressure. Examiner notes that in the embodiment of claim 1, there is no active pumping means other than the valves.
The presence or absence of working examples – there is no working example, in the specification, of how the claimed third pressure can be greater than the first pressure, in the embodiment claimed in claim 4 (which depends from claim 1), i.e., in an embodiment which does not use a membrane or other active pumping mechanism (see Applicant’s specification in paragraphs 0005-0008.) Examiner would like to emphasize that Applicant’s invention in claim 4 does not use a pressure pump, since Applicant’s invention is to use capacitive pumping and flow control (para. 0005-006). 
The quantity of experimentation necessary – it would be undue experimentation for a skilled artisan to make and use the inventions as claimed since there is no guidance on how to create the claimed third pressure such that it is greater than the first pressure where the device uses valves for fluid flow and for creating pressure.
The relative skill of those in the art – the level of skill in the art is high.
The breadth of the claims –the claims recite that the at least one additional chamber holds the additional quantity of the compressible fluid at a third pressure against the inlet valve in the closed position and the at least one of the first outlet valve in the closed position and the second additional outlet valve in the closed position, wherein the third pressure is greater than the second pressure. 
In summary, there is a lack of disclosure in Applicants’ own specification as to a system including  the claimed additional chamber which holds the additional fluid at the claimed third pressure which is greater than the claimed second pressure (i.e., claim 4).  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,074,827 (hereinafter “Nelson”) in view of US 20100068735 (hereinafter “Kim”).
Nelson discloses the following which is considered relevant to Applicant’s claims, as will be discussed further below.
Nelson discloses microfluidic devices for performing assays (see abstract). 
Nelson teaches in general that an enrichment channel can include sample inlet and at least one fluid outlet, and contain an enrichment medium for enriching a particular fraction of sample (col. 4, lines 54-57.) 
Nelson also teaches that the enrichment media may be affinity chromatographic materials in which a binding member is covalently bound to an insoluble matrix, where the binding member may group for example antibody. Column 5, line 66 to column 6, line 11.
“To control bulk fluid flow through the enrichment channel, e.g., to prevent waste sample from flowing into the main electrophoretic flowpath, fluid control means, e.g., valves, membranes, etc., may be associated with each of the inlets and outlets.” Paragraph 0008, lines 52-56.

Thus Nelson discloses a pump system comprising valves and chambers and an assay surface  within a chamber [the enrichment channel] containing a capture agent for analyte. Examiner notes that fluid is inherently compressible.
While valves are not specifically disclosed in the embodiment in figure 17, it would have been obvious to one skilled in the art to provide a valve at the inlet to control flow of sample into the inlet, and to provide a valve at the outlet to control flow into the waste reservoir when desirable, especially since Nelson discloses that valves may be associated with each of inlets and outlets to control fluid flow Paragraph 0008, lines 52-56.
Applicant’s claim 1 also recites that the chamber:
receives, through the inlet valve in an open position and at least one of the first outlet valve and the second outlet valve in an open position, a quantity of a compressible fluid at a first pressure;
holds the quantity of the compressible fluid at a second pressure greater than the first pressure against the inlet valve in a closed position, the first outlet valve in a closed position, and the second outlet valve in a closed position; and 
discharges the quantity of the compressible fluid through the first outlet valve in an open position and the second outlet valve in an open position in substantially equal quantities.
However, Examiner notes that claim 1 is directed a system or device, as opposed to a method. Also, the valves are controllable (see for example disclosure of valves in column 12, lines 14-17). Providing the valves such that they are controlled to be open or closed at the same time would have been obvious to one skilled in the art since this would provide the ability to open or close any of the valves are needed or desired. 

Thus Kim gives an example of a device that allows for inlet and outlet valves to be opened or closed, including being closed at the same time, such as when materials are in a capture chamber. It would have been obvious to one skilled in the art to provide controllable valves in the Nelson invention such that the valves can be open or closed at the same time in order to allow materials in or out of a chamber such as a capture chamber, as may be desirable for allowing capture to occur and then releasing materials from the chamber.
As to claim 3, see column 10, lines 46-47 in Nelson.
As to claims 6 and 7, see buffer reservoir 231 in figure 17 of Nelson, and the associated channel (i.e., inlet) at 235. As to a valve, it would have been obvious to provide a valve for control of fluid, as suggested by Nelson as discussed above. The device, with controllable valves (and pumps), is capable of performing the intended use of providing to the chamber fluid from the inlet valve and the at least one additional inlet valve in substantially equal quantities.
As to claim 9, see column 5, line 66 to column 6, line 14 in Nelson.
As to claim 10, see detectors 253, 255, 257, 259 in figure 17 in Nelson.
As to claim 11, see Nelson in column 5, lines 12-16.
As to claim 12, see figure 17 in Nelson wherein enrichment channel (230) is equivalent to Applicant’s claimed chamber, and the channels that split around (238) [i.e., the channels at 238 that are  up and down on the page, and then that split again into more channels that are up and down on the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANN Y LAM/               Primary Examiner, Art Unit 1641